Citation Nr: 1037165	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  04-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUUES

1.  Entitlement to an increased disability rating for residuals 
of a missile wound to the left upper leg and left lower leg with 
retained foreign bodies (herein "left leg disability"), 
currently rated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

bvajzjones


INTRODUCTION

The Veteran served on active duty from July 1966 to September 
1967.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In May 2004, a hearing was held before the 
undersigned Veterans Law Judge.  

The Board notes that the issue of entitlement to a TDIU was not 
certified for appeal.  However, when evidence of unemployability 
is submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered part and 
parcel of the claim for benefits for the underlying disability.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the 
instant case, in an authorization submitted in April 2008, the 
Veteran stated that he was unable to work due to his service-
connected left leg disability.  As such, the issue of entitlement 
to a TDIU has been raised.  Therefore, as the Board has 
jurisdiction over such issue as part and parcel of the Veteran's 
increased rating claim, it has been listed on the first page of 
this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reasons for remand

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

VA examination

The record reflects that the last VA examination was conducted in 
December 2005, more than four years ago.  At that time, the 
strength of the quadriceps and the leg biceps was 5/5 
bilaterally.  The strength of the foot flexors and extensors was 
also 5/5.  The diagnosis was well-healed shrapnel wounds and 
surgical wounds of the legs, minimally disabling.  The Veteran 
contends that his left leg disability has gotten worse.  See VA 
Form 21-4142, dated in April 2008.  Of record is an April 2006 
ENG which documents demyelinating peripheral neuropathy of the 
lower extremities.  The ENG study supports the Veteran's 
contention that his disability has worsened since the 2005 VA 
examination.  Therefore, he must be reexamined to assess the 
current severity of his left leg disability.  See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the 
Board should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(where record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Additional records

Since the claim is being remanded for a VA examination, the Board 
feels that an attempt should be made to determine whether more 
recent treatment records may be available.  The Board notes that 
the most recent treatment records currently associated with the 
claims file are dated in July 2008.

Accordingly, the case is REMANDED for the following action:

1.	Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for the service-connected left leg 
disability since July 2008.  After 
securing any necessary authorizations, 
request copies of all indicated records 
and associate them with the claims 
folder.  The Veteran should be informed 
of any failure to obtain the requested 
information pursuant to 38 C.F.R. § 
3.159(e).

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected left 
leg disability.  The claims file must 
be made available to the examiner(s) in 
conjunction with the examination.  Any 
indicated special tests and studies 
should be conducted.  The examiner(s) 
should document any and all muscle, 
bone, joint, and nerve impairment in 
the Veteran's left leg and provide 
opinions as to whether it is at least 
as likely as not that any diagnosed 
muscle, joint, bone, nerve impairment 
is part and parcel of the service-
connected left leg disability.  

The examiner should also opine as to 
whether it is at least as likely as not 
(whether there is a 50 percent or 
greater probability) that the Veteran 
is unable to secure or follow a 
substantially gainful occupation solely 
as a result of his service-connected 
left leg disability.  

All opinions expressed must be 
supported by complete rationale.

3.	Thereafter, readjudicate the claim for 
an increased rating for left leg 
disability.  Also adjudicate the issue 
of TDIU.  If any sought benefit is 
denied, issue the Veteran and his 
representative a supplemental statement 
of the case.  After they have been 
given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.

The purpose of this REMAND is to obtain additional evidence and 
ensure that the veteran is afforded all due process of law.  The 
Board intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


